UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2326



JARA C. UZENDA, a/k/a Jara Uzenda Gobbi,

                                             Plaintiff - Appellant,

          versus


RALPH STROMAN; BANK OF NEW YORK; PETER D.
KORN; SUNTRUST MORTGAGE CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-01-2212-4-22)


Submitted:   April 18, 2002                 Decided:   May 10, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jara C. Uzenda, Appellant Pro Se. Arrigo Paul Carotti, MCCUTCHEON,
MCCUTCHEON & BAXTER, P.A., Conway, South Carolina; John Sanford
Kay, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jara C. Uzenda seeks to appeal the district court’s order

denying   relief    on   her    42   U.S.C.A.   §   1983   (West   Supp.   2001)

complaint.      We have reviewed the record and the district court’s

orders and find no reversible error. Accordingly, we deny Uzenda’s

motion for leave to proceed in forma pauperis and dismiss the

appeal on the reasoning of the district court.                 See Uzenda v.

Stroman, No. CA-01-2212-4-22 (D.S.C. June 25, 2001; Oct. 23, 2001).

We   dispense    with    oral   argument    because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                        2